SAMUEL, Judge
(concurring).
The defendant Plauche and/or his real estate corporation or corporations occupied and enjoyed a fiduciary capacity throughout this matter. Their actions were not in conformity with such a capacity in several respects, particularly that action by which Gelpi’s note for the deposit was called and collected as soon as title was placed in the name of the corporation. I can conceive of no authority or legitimate purpose for that calling and collecting other than such as might result from the assumption of the Buccola-Gelpi contract. For the deposit *489money to be so taken and the assumption of the contract denied could only result in harm to Gelpi and, to put it mildly, a breach of the duty owed to Gelpi. Therefore, while I agree that the result reached by the majority opinion is correct because the technical defenses must be sustained, I cannot agree with that part of the opinion which finds that all parties to the action were in utmost good faith.
I concur in the decree.